 

 

PUSBC SDV
DOCUMENT

re ee ens aty

 

 

 

 

 

 

 

ELECTS MATAR ry FILED.
UNITED STATES DISTRICT COURT HO “ve ent
SOUTHERN DISTRICT OF NEW YORK Dare cr aoe eeoeneerer

Ga od "D2 BOR
UNITED STATES OF AMERICA, sa sa

Plaintiff,
04-CR-603-2 (LAP)
-against-

ORDER
JOSE FERNANDO SALINAS-GARCIA,

Defendant.

 

 

LORETTA A. PRESKA, United States District Judge:
Defendant was convicted in this District on May 23, 2006. (Doc. No. 135.) On January

16, 2020, Defendant filed a “Demand to Abate or Vacate Void Judgment,” in which he challenges
the validity of his conviction and sentence and seeks his release. (Doc. No. 228.)

The Clerk of Court is directed to open a new civil action, Salinas-Garcia v. United States,
with a new case number. The Clerk of Court is further directed to docket in the new case this
order and Doo. No. 228 from 04-CR-603-2. Once the new civil action has been opened, the
Court will issue an order directing Defendant how to proceed.

The Clerk of Court is directed to mail a copy of this order to Defendant and note service
on the docket.

SO ORDERED.
f 5, ZOLO
Dated:

New York, Néw York Yoel () Yuulg

LORETTA A. PRESKA
United States District Judge

 

 

 

 
